             Entered on Docket July 14, 2021
                                                          Below is the Order of the Court.


 1
                                                           ___________________
 2
                                                           Christopher M. Alston
 3                                                         U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
 4

 5

 6
          _______________________________________________________________
 7

 8

 9   Christopher M. Alston
     Bankruptcy Judge
10   United States Courthouse
11
     700 Stewart Street, Suite 6301
     Seattle, WA 98101
12   206-370-5330
13
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

15
     In re
16
                                                  Case No. 18-14820
17   Samia El-Moslimany,

18                          Debtor.
19
     Hayat Sindi,                                 Adv. No. 19-01034
20
                            Plaintiff,
21   v.                                           ORDER TO SHOW CAUSE
22
     Samia El-Moslimany,
23
                            Defendant.
24

25            This matter came before the Court sua sponte. On July 23, 2020, the Court held a hearing
26   on the Plaintiff’s Motion for Summary Judgment [ECF No. 17]. After the Court made its
27   findings of fact and conclusions of law on the record, it directed counsel for the Defendant, Elena
28   Garella, to prepare an order. Ms. Garella failed to do so. The Court held a status conference in


     Order - 1


      Case 19-01034-CMA           Doc 31    Filed 07/14/21     Ent. 07/14/21 14:37:08           Pg. 1 of 2
                                                           Below is the Order of the Court.


 1   this matter on July 2, 2021, at which the Court reminded Ms. Garella of its direction to prepare
 2   the order. Ms. Garella replied that she would prepare and file an order within three days.
 3   Another eleven days have passed by and she has yet to file an order. The Court has the inherent
 4   power under 11 U.S.C. § 105(a) to sanction parties who violate specific orders. In re Bennett,
 5   298 F.3d 1059, 1069 (9th Cir. 2002). Counsel is ignoring specific instructions of the Court.
 6   Accordingly, it is hereby ORDERED as follows:
 7   1.     Ms. Garella shall appear before the Court on July 22, 2021, at 11:00 a.m. to show cause
 8   why the Court should not impose sanctions upon her for failing to prepare and file an order on
 9   the Plaintiff’s Motion for Summary Judgment.
10   2.     All parties appearing at the hearing shall do so telephonically, using the following
11   instructions:
12          ꞏ Dial: 1−888−363−4749
13          ꞏ Enter Access Code: 8955076#
14          ꞏ Press the # sign
15          ꞏ Enter Security Code: 3564#
16          ꞏ Speak your name when prompted.
17   3.     Any party wishing to be heard on the matter shall file with the Court a written response
18   by no later than July 20, 2021.
19   4.     If Ms. Garella files either an order that is approved by opposing counsel or, if she is
20   unable to obtain agreement from opposing counsel, a letter with a proposed order, by July 20,
21   2021, the Court shall strike the hearing.
                                            ///END OF ORDER///
22

23

24

25

26

27

28




     Order - 2


      Case 19-01034-CMA          Doc 31     Filed 07/14/21     Ent. 07/14/21 14:37:08       Pg. 2 of 2
